Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/4/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910598057.9; CN201910598012.1; CN201921032299.3; CN201921032316.3; CN201910601408.7; and CN201921037606.7 applications as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPeak et al. US 20170094395, in view of Castillo et al. US 20100320961, in further view of Chen CN 108092687 (see attached translated pdf), in further view of Tasaka WO 2019/087428 (the equivalent US 11153674 document is cited for ease of translation).
Regarding claim 1, McPeak discloses [all limitation except those indicated as 
an earphone case [Fig. 1, housing 105; Figs. 47 and 48, intermediate device 4705, par. 0260] wherein the top of said earphone case is attached to an upper cover [Fig. 1, lid 120] with a hinge bracket [Fig. 3, joint 305] and a latching structure [e.g. Fig. 22A, over-center mechanism. Pars. 0007, 0011, 0074, 0117, 0193], 
an earphone holder [Figs. 1, 3; formed by cavities 110a, 110b] affixed in said earphone case [par. 0017], 
a WIFI antenna [inherent, par. 0260] and a radio frequency antenna [inherent, wireless radio 217, par. 0121, 0131] affixed in said earphone case, an earphone [Fig. 1, pair of earbuds 115a, 115b] disposed inside said earphone holder, 
a 

a main board [Fig. 3, circuit board 335] and a rechargeable battery [par. 0010 earbud battery; par. 0022; par. 0143 rechargeable case battery 227] are affixed to said earphone holder [par. 0135], 
a charging circuit [Fig. 2, earbud charging circuitry 230; case charging circuitry 225] affixed on the main board [pars. 0122, 0134, 0143], 
a flexible charging contact [Fig. 2, earbud interface 245; connector 347, par. 0143] is electrically connected to said charging circuit and positioned under the earphone holder [pars. 0133, 0222, 0144. E.g. see connectors with pins at Figs. 4A-8C, par. 0267], 
a 
a controller [Fig. 2, case processor 210; Figs. 47 and 48, processor 4870] is provided in said earphone case [pars. 0124, 0272] wherein said controller is connected to a baseband processor for generating a baseband signal [Par. 0265 processor 4820) of host device 4715. Note that the processor 4820 is functionally a baseband processor], a radio frequency processor [Fig. 48, cellular Tx/Rx 4840] for transmitting the baseband signal [wireless radio 217, 
said earphone is internally provided with an MCU [par. 0120 processor; par. 0223 controllers; par. 0227 one or more central processing units (Fig. 2, a part of 260). Figs. 47 and 48, processor 4850], and the MCU is connected to said Bluetooth module [par. 0121 Bluetooth], an audio power amplifier module for adjusting audio power [par. 0017 inherent to volume adjustment], wherein said audio power amplifier module is connected to a speaker for outputting audio [pars. 0120, 0121 speaker; par. 0169 internal speaker]. 	
McPeak discloses a rechargeable battery inside the earphone but not a lithium battery. 
McPeak discloses a charging circuit affixed on the main board, but not a separate charging board.
McPeak discloses a flexible charging contact, but not a pogopin charging contact.
McPeak discloses a USB charging port, but not a Type-C charging port.
Castillo discloses: a charging container for wireless earphones [220, 240]; each earphone containing an internal lithium battery [par. 0052, abstract]. 

McPeak and Castillo do not disclose: a charging board; a pogopin charging contact; a Type-C charging port.
Chen discloses: a wearable device 11 (i.e. earphone) with first port 110 (a POGO connector) for connection to a corresponding second port 120 (a POGO connector) of a docking station 12 (i.e. expansion base) [see drawings 2-4; pdf page 6; paragraph bridging page 7 and page 8]; the docking station 12 providing charging power through a dedicated charging module 123 (drawing 3 depicts processor 124 as distinct from charging module 123 and thus is functionally its own charging circuit board), to POGO connector 110/120, to recharge the second power module 115 of earphone 11.
McPeak, Castillo and Chen are analogous rechargeable earphones with respective earphone chargers. Chen is evidence that POGO connector/pins are conventionally used in the art to provide charging power from a charger dock to an earphone. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Chen into the combination McPeak and Castillo earphone charger for the benefit being able to increase the available power for charging through use of multiple groups of POGO 
McPeak, Castillo and Chen do not disclose: a Type-C charging port.
Tasaka discloses: an earphone charging cradle [Fig. 2 cradle 50], with a type-c charging port [Fig. 2, type-c connector 53], that can interface with an external PC to recharge the internal battery 55 of the charging cradle 50 [col. 7 lines 41-51, col. 8 lines 35-58].
McPeak, Castillo, Chen and Tasaka are analogous rechargeable earphones with respective earphone chargers. Tasaka is evidence that using a type-c connector with an earphone charging cradle is conventionally known in the art. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize the type-c connector, as taught by Tasaka with the combination McPeak, Castillo and Chen earphone charger for the benefit of having the higher power and data throughput that is offered by the type-c connector; as well as for the intrinsic benefit of providing safety and short circuit protection as offered by the type-c connector [Tasaka, col. 7 lines 52-63]. 
Regarding claim 2, McPeak discloses: wherein said latching structure [Figs. 22A-22D, 2220] includes a recess disposed at a top of a front side wall [indicated at the circular call-out for 2220] of the earphone case [the recess is the space in which all the components 2245, 2225, 2247 etc. are shown, in the circular call-out], a bottom of the recess is provided with a slot, an  for engaging with the slot in the bottom of the recess [par. 0195 spring stop 2255 is shown as a block in Fig. 22B. Since it is a spring stop, this block must be anchored, thus it automatically requires a space/slot in the recess for anchoring it], and a side of the elastic plate [distal tip 2245] is provided with a stopper [Fig. 22C, the stopper is the protrusion indicated below 2245, upon which 2245 comes to a stop. Pars. 0193, 0194, 0196].
Regarding claim 3, McPeak discloses: wherein said recess is in communication with said slot [par. 0195 spring stop 2255 is shown as a block in Fig. 22B. Since it is a spring stop, this block must be anchored, thus it automatically requires a slot in the recess for anchoring it] and wherein said block [Fig. 22B, 2255] has a 
McPeak discloses the claimed invention expect for the triangular cross section; McPeak instead shows a rectangular cross section.  It would have been obvious matter of design choice to change the cross section to triangular as desired based upon the space available in the recess; noting that a triangle beneficially takes up less space than a rectangle. Additionally, such a modification would have involved a mere change in the shape of the component walls.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
a, 115b] is placed in a placement channel inside the earphone holder [as seen in Figs. 3, and 6D], the charging conductor at the bottom of the earphone [electrical interconnects 340] will be in contact with the pogopin [Chen: first port 110 (a POGO connector) for connection to a corresponding second port 120 (a POGO connector) of a docking station 12 (i.e. expansion base) [see drawings 2-4; pdf page 6] charging contact [McPeak: par. 0014 electrical connector with first and second contacts; pars. 0025, 0143, 0222].
Regarding claim 5, the combination of McPeak, Castillo, Chen and Tasaka disclose: wherein said rechargeable battery is electrically connected to said charging board and said Type-C charging port [automatically met in the claim 1 combination above].
Regarding claim 6, McPeak discloses: wherein said radio frequency processor [wireless radio 217, with processor inherent, par. 0121, 0131. Cellular Tx/Rx 4840 communicates with processor 4820 which controls placing and receiving telephone calls, par. 0265] is connected to said radio frequency antenna [inherent, wireless radio 217, par. 0121, 0131; also Cellular Tx/Rx 4840 has inherent antenna], and said WIFI module [at least host device 4715 in Fig. 48, which is a computer, a smartphone etc. with wireless connection, inherently has this, par. 0260] is connected to said WIFI antenna [also inherent, par. 0260].
Regarding claim 7, the combination of McPeak, Castillo, Chen and Tasaka disclose a headphone charging case as in claim 1, but are silent in regards to: wherein said WIFI module is KB3077, said Bluetooth module is BT-210 wireless Bluetooth module, said baseband 
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. The specific part numbers recited for each component are well-known in the art. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize these specific components, because they were designed and manufactured to be low cost and to provide the functionality encompassed by McPeak, Castillo, Chen and Tasaka: that being earphone chargers with advanced functions such as Bluetooth pairing, controlling smart phones to transmit and receive calls, etc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859